Title: To George Washington from the Massachusetts Council, 8 April 1777
From: Massachusetts Council
To: Washington, George



Sr
State of Massachusetts Bay Council Chamber Boston April 8th 1777

Your Excellency on the 22nd of December last wrote a Letter recommending that Measures should be taken to Effect an Exchange of Prisoners, as soon as possible and as far as Circumstances will admit of advising that all the Prisoners in this State should be sent to the Commanding Officer of the British Troops on the Island of Rhode Island, This Business has been hitherto delayed as the Commanding Officer of the American Troops in the State of Rhode Island had in Contemplation the making of an Attack upon the British Troops on the Island of Rhode Island & thought this Design might be entirely defeated, if an Exchange of Prisoners was to take place immediately as the Enemy would thereby be greatly Strengthened, moreover it was considered that as our Prisoners at New York had been released, since the writing of your Letter, the principal reason for making the exchange immediately, now Ceases.
As the Expedition to the Island of Rhode Island is for the present laid aside, The Council have ordered the Commissary of Prisoners to collect all the Officers belonging to the British Army that are prisoners of War and to send them to Bristol in the State of Rhode Island in order for Exchange, they have not directed the Commissary to collect and send the Non Commissioned Officers and privates that are prisoners, as from the best Intelligence we can obtain the Enemy’s Force in Rhode Island amounts to Four Thousand Men And we have not at present in that State above one Thousand American Forces to oppose them, and the danger of impeding the filling up the Continental Regiments has hitherto retarded the raising a sufficient Number of Troops for the defence of that State, tho’ we are now taking Measures to send a Number of Men for that purpose, to continue in the Service until they can be relieved by a Number of the Continental Regiments, a number of which will doubtless be stationed here for the defence of

these Eastern States, Under these Circumstances the Board thought it would not be adviseable to send the Non Commissioned Officers & privates at present, And have determined to make an Exchange only of the Commissioned Officers, We submit this Matter to the Consideration of Your Excellency & should be glad of your Sentiments upon the Subject for our further direction. In the Name and behalf of the Council—I am, With great Respect Sir Your most Obedt hble Ser[v]ant

James Bowdoin Presidt

